PETTIGREW, J.
*573In this workers' compensation case, the parties dispute an alleged underpayment of medical expenses by the workers' compensation insurer, Louisiana Homebuilders Association Self-Insurers Fund ("LHBA"), to the treating health care provider, Doctors Hospital of Slidell, LLC. d/b/a Sterling Surgical Hospital ("Sterling"). LHBA disputes the amount it was billed for the treatment, alleging that the reduced amount it tendered to Sterling was equal to the usual and customary charge for the services provided and thus satisfied its obligation under the Workers' Compensation Act. From a judgment in Sterling's favor awarding additional reimbursement of medical expenses, penalties, and attorney fees, LHBA appeals. Sterling answered the appeal, seeking an increase in attorney fees awarded by the trial court, as well as an award of attorney fees for work done in defense of the motion for new trial and this appeal.
Oral arguments were held in this matter on February 28, 2018. However, while the matter was still pending before this court, the parties filed a joint motion to dismiss the appeal and answer to appeal with prejudice, advising that the parties to the appeal have reached a settlement agreement and all disputed claims in this matter have been fully resolved. Because the underlying dispute has been resolved, we hereby grant the motion to dismiss the appeal and answer to appeal in accordance with Uniform Rules, Courts of Appeal, Rule 2-16.2 (A)(3). See Baxter v. Scott, 03-2013 (La. 11/14/03), 860 So.2d 535 (per curiam).
DECREE
For the foregoing reasons, the appeal and answer to appeal are dismissed as moot. Appeal costs are to be shared equally by the parties to the appeal.
APPEAL DISMISSED.